—In an action to recover for personal services rendered, plaintiff appeals from an order of the Supreme Court, Queens County, dated March 23, 1961, which, conditionally granted defendant’s motion, inter alia, to open its default and vacate a judgment of said court entered March 10, 1961, in favor of plaintiff against defendant, after an inquest. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs. The facts stated in the moving papers are insufficient to show that defendant’s default was due to mistake, inadvertence, surprise or excusable neglect; nor is there any factual showing that defendant has a meritorious defense (cf. Heller v. Ward, 10 A D 2d 633; Lifschultz v. Allabach, 10 A D 2d 649). Upon this record, we are of the opinion that the default was willful, intentional and deliberate (cf. Hanke v. Brown, 2 A D 2d 694). We have not considered the purported affidavits set forth at length in defendant’s brief. They are not in the record. The incorporation of such affidavits in the brief is unauthorized and improper. Nolan, P. J., Beldoek, Kleinfeld, Christ and Brennan, JJ., concur.